Citation Nr: 0602255	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  05-06 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran has appealed the initial evaluation assigned for 
his PTSD.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therefore, this issue on appeal is as 
reflected on the title page.

In February 2005, the veteran revoked his power of attorney 
with the Nebraska Department of Veterans Affairs.  He 
appointed a private attorney identified above.  

The Board notes that, in October 2005, after the issuance of 
a December 2004 statement of the case (SOC), and after the 
90-day period allowed for submission of additional evidence 
following notice of transfer of the record to the Board, 
which notice was provided in April 2005, the veteran 
submitted evidence to the RO.  The RO forwarded it to the 
Board in December 2005.  Because this information was 
submitted outside the time period allowed, and because good 
cause has not been demonstrated for the untimely submission, 
this information is referred to the RO for consideration.  
See 38 C.F.R. § 20.1304 (2005).

The veteran submitted a statement in September 2004, wherein 
he quoted a private examiner by stating "[t]he doctor also 
indicates 'I feel that this man is probably a very poor 
candidate for employment'."  The Board construes this as a 
claim for a total disability evaluation based on individual 
unemployability (TDIU).  The issue of a TDIU rating has not 
yet been developed or certified on appeal.  The issue is 
referred to the RO for action as deemed appropriate.




FINDINGS OF FACT

1.  The veteran failed to report for June 2004 and September 
2004 psychiatric examinations at the VA Medical Center (VAMC) 
in Omaha, Nebraska, scheduled in conjunction with his claim 
for an initial evaluation for PTSD; he has not shown good 
cause for his failure to report.

2.  Since the October 8, 2003 effective date of the grant of 
service connection, the veteran's PTSD has been manifested by 
depression, anxiety, suspiciousness, chronic sleep 
impairment, nightmares, flashbacks, and mild memory loss; 
these symptoms reflect no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.655, 4.1, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The veteran's representative has contended that the RO has 
not complied with certain notice provisions contained within 
38 U.S.C.A. § 5103A.  Considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.

In this respect, through an October 2003 notice letter and an 
SOC in December 2004, the RO notified the veteran and his 
representative of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claim, and has been afforded ample opportunity to submit 
pertinent information and evidence.  

The Board also finds that the October 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
October 2003 notice letter requested the veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, the four content-of-notice requirements have 
been met in this case.  

The Board also notes that although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be readjudicated ab initio to satisfy the requirements of the 
VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim.  The veteran's service 
medical records have been obtained and associated with the 
claims file.  Progress notes from the VAMC in Grand Island, 
Nebraska were also obtained, as well as a medical report from 
Melvin Canell, Ed.D.  Additionally, in June 2004 and 
September 2004, the RO requested that the veteran report for 
a VA psychiatric examination in relation to his claim.  The 
veteran failed to report to each scheduled examination and he 
has not shown good cause for his failure to report.  (Because 
this is an original claim for compensation, the Board is now 
required to rate based on the available record.  38 C.F.R. 
§ 3.655 (2005).)  Significantly, neither the veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Background

A review of the evidence reflects that the veteran was 
admitted for treatment to the Grand Island VAMC after 
suffering an ischemic stroke in June 2003.  A June 2003 VA 
progress note reveals that, upon admission to the medical 
center, the veteran was diagnosed with anxiety/situational 
depression following loss of employment.  The note states 
that he entered rehabilitation with the hope of returning to 
gainful employment.  Another June 2003 VA note mentions that 
the veteran intended to attend a family reunion in July 2003.  
In a July 2003 VA progress note, the veteran reported working 
sixty hours a week as a truck driver prior to suffering the 
stroke.

In July 2003, the veteran underwent a VA geriatric depression 
screen, which was negative for depression.  The veteran 
reported that:  he did not feel his life was empty; he was 
happy and in good spirits most of the time; he did not feel 
helpless; he was not afraid that something bad was going to 
happen to him; he preferred going out and doing new things 
over staying at home; he felt it was wonderful to be alive; 
he did not feel worthless or hopeless; and he felt full of 
energy.  On the other hand, the veteran reported that he was 
often bored and had dropped many of his activities and 
interests.

A July 2003 VA evaluation described the veteran's cognitive 
and linguistic skills, including orientation, long-term 
memory, auditory processing, and expressive language, as 
within normal limits.  The veteran reportedly had minimal 
difficulty with short-term memory, although it was 
undetermined whether or not it was a side-effect of his 
stroke.

An August 2003 VA progress note reflects that the veteran had 
a history of benign hand tremors, which he stated worsened 
after his stroke.  The note also reveals that the veteran was 
not currently being treated for any mental disorder and that 
he had normal judgment, mood, and affect.

The veteran underwent a private psychological examination by 
Dr. Melvin Canell in August 2003.  He was initially diagnosed 
with PTSD by Dr. Canell.  The veteran reported that he had 
nightmares and flashbacks of particular memories of Vietnam 
and that he slept extremely poorly.  He stated he becomes 
angry and blows up when things do not go his way.  The 
veteran stated that he mainly spends his time at home alone, 
although he lives with his wife and his daughter.  He goes 
out to eat and attends church on a regular basis.  The 
veteran belongs to the American Legion, but will not attend 
any meetings.  He reportedly hates foreigners and tries to 
avoid crowds as he becomes very angry when he is around them.  
The veteran disclosed that he worked for 25 years as a solo 
truck driver, although he has lost jobs when his employers 
have shut down.  After he had a stroke in June 2003, his 
company fired him for misbehavior; however, the veteran 
believes he was let go because he had a stroke.  As to 
appearance, the veteran was stern, dressed fairly well, and 
looked well groomed and clean.

On mental status consultation, Dr. Canell found that the 
veteran's flow of conversation and thought were extremely 
impaired with respect to tone.  His pressure and rate were 
conspicuously below normal limits.  The veteran spoke in a 
slow tempo with a tremulous voice, especially when discussing 
the experiences in Vietnam, which revealed difficulty in his 
mood maintenance.  The veteran's speech was not loose, but he 
was highly circumstantial, although not tangential.  His 
articulation and syntax were very good especially within the 
context of just getting over a major stroke.  The veteran's 
affect and mood revealed depression, as well as some signs of 
intermittent anxiety, which was demonstrated by tremulousness 
in his hands.

Mental content revealed compulsivity without delusion or 
other psychotic features.  The veteran denied experiences 
with hallucinations, thought broadcasting or thought 
insertion, or ideas of reference.  Dr. Canell reported that 
the veteran's ideation was not completely psychotic at that 
point but his hypervigilance was leading him in that 
direction.

Additionally, Dr. Canell found that the veteran's orientation 
was within normal limits, although he took some time to 
recall the date and how many children he had.  The veteran's 
serials 7 and 3 were poor, as was his immediate recall, yet 
he showed sophistication with social comprehension and some 
ability to think abstractly.  The veteran appeared to be at 
least of average intelligence.  Dr. Canell stated that the 
veteran was slowed down a great deal, not because of 
neurological difficulty, but rather because of anxiety and 
depression.  The veteran's insight seemed fairly good and he 
had just under fair judgment.

Dr. Canell concluded that the veteran was probably a very 
poor candidate for gainful employment.  This was due to the 
veteran's immediate recall and difficulty with concentration, 
as well as his tendency to blow up in the presence of 
coworkers and supervisors.  Dr. Canell found that socially, 
the veteran was probably within normal limits, unless one 
disagreed with the veteran's views, as then he would be poor 
in social relations.  He stated that the veteran's major 
emotional symptoms had less to do with the stroke than with 
his experiences in Vietnam.  (Dr. Canell did not review the 
claims file prior to the examination.)

Dr. Canell's diagnoses were:  chronic PTSD, depressive 
disorder, compulsive personality traits, and post cerebral-
vascular accident difficulties.  The examiner further offered 
a global assessment of functioning (GAF) score of 41.

In November 2003, the RO submitted the veteran's claims file 
to a VA psychiatrist for review.  The psychiatrist found that 
Dr. Canell's "report substantiates the diagnoses of 
posttraumatic stress disorder."  He also found, after a 
review of the VA progress notes, that "[t]he information is 
not consistent about depression and impaired cognitive 
ability."  The psychiatrist went on to state that he was 
unable to "differentiate the symptoms that are PTSD versus 
symptoms that are residual of cerebrovascular accident."  He 
concluded that a neuropsychological assessment and a 
psychiatric examination of the veteran were needed to address 
these issues.

In March 2004, a VA neurology clinic note reported that the 
veteran was currently a functioning truck driver.  Another VA 
clinic note, in December 2004, stated that the veteran was a 
trucker, with benign tremors, whose speech was unremarkable 
with occasional "listing."

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Ratings Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" are required.  
See Fenderson, 12 Vet. App. at 126.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, the veteran's original 
compensation claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655(b) (2005).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).

The veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  Under that 
code, a 30 percent rating is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of closes relatives, own 
occupation, or own name.

The medical evidence of record documents that the veteran's 
PTSD is manifested primarily by depression, anxiety, 
suspiciousness, chronic sleep impairment, nightmares, 
flashbacks, and mild memory loss.  The evidence reveals that 
the veteran is employable and that, socially, the veteran 
leads a reclusive lifestyle, but maintains familial 
relationships and is able to interact in an uncrowded public 
sphere.

Considering such evidence in light of the criteria noted 
above, the Board finds that the psychiatric symptoms are 
indicative of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks--meeting 
the criteria for a 30 percent rating.  The symptoms 
associated with the veteran's PTSD do not meet the criteria 
for the next higher, 50 percent, rating.  As noted above, a 
50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to certain 
symptoms; however, the Board finds that those delineated 
symptoms are not characteristic of the veteran's disability.  
The Board gives less weight to Dr. Canell's report, as some 
of the problems he described seem to contradict the veteran's 
actual symptoms, especially as described in the VA progress 
notes.  Also, Dr. Canell did not have an opportunity to 
review the veteran's claims file.

As to occupational impairment, Dr. Canell, a private 
examiner, determined that the veteran was a very poor 
candidate for gainful employment due to poor recall, lack of 
concentration, and bouts of anger.  However, the veteran 
worked for over 25 years as a trucker, sometimes as much as 
sixty hours per week, and only lost certain jobs when his 
company shut down or perhaps due to his stroke.  In addition, 
the VA progress notes reveal that the veteran began working 
again as a truck driver after the private examination.  
Therefore, while the veteran may have some intermittent 
periods of occupational impairment, as described in the 30 
percent rating, it does not rise to the level of reduced 
reliability and productivity, as described in the 50 percent 
rating.

Dr. Canell determined that the veteran was reclusive, alone 
all the time, and socially impaired.  However, the examiner 
presented contradicting evidence when he reported that the 
veteran lived with his wife and daughter, ate out, and 
attended church regularly.  Moreover, the VA progress notes 
revealed that the veteran preferred to go out and try new 
things rather than staying at home and that he and his wife 
planned on attending a family reunion.  Therefore, while the 
veteran appears to have some social impairment, it does not 
rise to the rating level of 50 percent, as it is not shown 
that he has difficulty in establishing and maintaining 
effective relationships.

Other symptoms described in the 30 percent rating are shown 
by the veteran.  He shows depressed mood and anxiety.  The 
veteran reports chronic sleep impairment, as he sleeps 
poorly.  He shows mild memory loss, as he forgets dates and 
names sometimes.  The veteran is well groomed and well 
dressed.  

The veteran's symptoms do not rise to the level of the 50 
percent rating.  He does not show flattened affect, panic 
attacks more than once a week, difficulty understanding 
complex commands, retention of only highly learned material, 
forgetting to complete tasks, and impaired judgment.  Indeed, 
his judgment has been described as being approximately 
"fair."  Furthermore, the VA geriatric depression screen 
reflects that the veteran may not even have a depressive 
mood.  If he does, the VA progress notes reveal that it is 
most likely related to the loss of his job following his June 
2003 stroke.  Also, while Dr. Canell found that the veteran's 
speech was impaired, the July 2003 VA evaluation noted it as 
within normal limits.  For the reasons already articulated, 
the Board gives lesser evidentiary weight to Dr. Canell's 
conclusions.

The Board notes that Dr. Canell assigned a GAF score of 41 to 
the veteran.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, it must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a) (2005).

In this case, the GAF assigned by Dr. Canell appears to 
represent the veteran's overall assessment of functioning, 
rather than a score based solely on the veteran's PTSD.  
While the GAF score of 41 suggests, perhaps, greater 
impairment than contemplated in the current 30 percent 
rating, the examiner failed to differentiate between the 
veteran's PTSD and his other significant nonservice-connected 
medical disabilities, to especially include the diagnosis of 
a depressive disorder and the veteran's stroke residuals.  In 
addition, the VA psychiatrist, after reviewing Dr. Canell's 
report in November 2003, was unable to differentiate the 
symptoms.  A letter was sent by the RO, in March 2004, to Dr. 
Canell requesting that he provide clarification as to the GAF 
score, which received no response.  The RO twice scheduled 
the veteran for a VA examination in order to fully evaluate 
his PTSD.  However, both times the veteran failed to report 
without good cause.  Under these circumstances, the claim 
shall be rated on the evidence of record.  See 38 C.F.R. 
§ 3.655(b).  

The Board is cognizant that the veteran's attorney has argued 
that the veteran should not have been required to undergo a 
VA examination in light of findings noted in Dr. Melvin 
Canell's August 2003 psychological report.  See 38 C.F.R. 
§ 3.326(b) and (c) (2005).  The Board, however, notes that 
while a private examination, if adequate for rating purposes, 
may be used to rate a claim, where evidence accompanying a 
claim is not adequate for rating purposes, a VA examination 
will be authorized.  See 38 C.F.R. § 3.326(a) (2005).  In 
this case, as noted above, the findings provided in Dr. 
Canell's August 2003 report pertain to the veteran's 
psychological condition as a whole, and were inconclusive as 
to which of his symptoms were the result of his stroke, other 
mental disorders, or PTSD.  Furthermore, the VA psychiatrist, 
in his November 2003 opinion, stated that he was unable to 
differentiate the symptoms based on Dr. Canell's report.  
Therefore, the duty to assist has been frustrated by the 
veteran's failure to report for a VA examination that may 
have produced evidence essential to his claim.  See Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996) ("The duty to assist 
in the development and adjudication of a claim is not a one-
way street."); see also Olson v. Principi, 3 Vet. App. 480, 
483 (1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

For all the foregoing reasons, the Board finds that the 
greater weight of the evidence is against the veteran's 
claim; the 30 percent rating currently assigned for PTSD is 
proper, and that the criteria for a higher evaluation have 
not been met.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


